Order entered November 22, 2016




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-16-00944-CR
                                  No. 05-16-00945-CR
                                  No. 05-16-00946-CR

                        MICHAEL AARON TAYLOR, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 265th Judicial District Court
                                 Dallas County, Texas
            Trial Court Cause Nos. F14-45333-R, F15-24320-R & F16-00540-R

                                       ORDER
       We REINSTATE these appeals.

       The reporter’s record has been filed. Because findings are no longer necessary, we

VACATE our November 16, 2016 order. Appellant’s brief in these cases is due by December

4, 2016.



                                                  /s/   LANA MYERS
                                                        JUSTICE